Citation Nr: 0622734	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, including as secondary to a service connected low 
back disability.  

2.  Entitlement to service connection for a left shoulder 
disability, including as secondary to a service connected low 
back disability.  

3.  Entitlement to service connection for right elbow lateral 
epicondylitis, including as secondary to a service connected 
low back disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 RO rating decision.  By the September 2004 
substantive appeal ( VA Form-9), the veteran requested a 
local hearing at the San Juan RO.  However, by a February 
2005 statement, he cancelled the hearing and withdrew his 
claim for an increased evaluation of a low back disability, 
currently rated at 60percent. 

By a November 2003 written statement, the veteran appears to 
raise a claim to establish an earlier effective date for an 
increased evaluation of a low back disability.  As this issue 
has yet to be adjudicated by the agency of original 
jurisdiction (AOJ), it is not before the Board and is 
referred to the AOJ for proper development and adjudication.


FINDINGS OF FACT

1.  No competent evidence links the claimed right shoulder 
disability with service, or to a service connected 
disability.  

2.  No competent evidence links the claimed left shoulder 
disability with service, or to a service connected 
disability.  

3.  No competent evidence links the claimed right elbow 
disability with service, or to a service connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10 
(2005).

2.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10 
(2005).

3.  The criteria for service connection for a right elbow 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right and left 
shoulder, and right elbow disabilities, including secondary 
service connection related to his service connected low back 
disability, currently rated at 60 percent.

I.  Claims for service connection

Secondary service connection may be granted for a disability 
that is the result of, or aggravated by a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  To prove that 
a disability is the result of or was aggravated by a service-
connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  Jones v. Brown, 7 Vet.  App. 134, 137 
(1994).  

In the alternative, when seeking direct service connection 
disability compensation, the veteran must establish that a 
current disability results from disease or injury incurred in 
or aggravated by service, 38 U.S.C.A. § 1110.  This may be 
proven by evidence, establishing that a particular injury or 
disease resulting in disability was incurred coincident with 
active duty military service, or if preexisting such service, 
was aggravated therein.  This may be accomplished by directly 
showing inception or aggravation during service or through 
application of statutory presumptions, 38 C.F.R. §§ 3.303(a), 
3.304, 3.307, 3.309.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

A. Right and left shoulder disability

As the evidence for both the right and left shoulder 
disabilities is relatively similar, both disabilities will be 
analyzed simultaneously.  

Service medical records are negative for complaints, 
treatment, or diagnosis of shoulder problems while in 
service, or within one year of separation.

Post-service, the record reflects the veteran has been 
periodically treated by VA for bilateral shoulder complaints 
of pain beginning around 2003.  At a March 2003 visit, a 
provider diagnosed him with bursitis of the right shoulder 
possibly aggravated by the use of his mailbag (the record 
reflects the veteran works as a mail carrier).  An April 2003 
progress note stated the veteran worked as a mailman, in 
which his duties included, carrying a 35-pound backpack, as 
well as repetitive placement of letters.  At that exam, he 
complained of pain across his shoulders.  Similarly, a May 
2004 progress note stated the veteran complained of chronic 
shoulder pain, possibly related to working environment.  Also 
in the record, is a February 2004 letter from a private 
physician, stating that the veteran has been under his care 
since around 1989 for back and shoulder problems.  The letter 
however, appears to attribute the veteran's shoulder problems 
with his work environment.

The veteran also underwent a VA examination of his shoulders 
in December 2003.  He reported that due to his back, he had 
pain in other parts of the body, including the shoulders.  He 
further reported that eight years earlier, he began having 
bilateral shoulder pain related to sorting mail and carrying 
a mailbag, in which he used medications and was treated by a 
chiropractor to help elevate the pain.  Upon objective 
examination, the provider noted that the shoulders were 
limited by pain, but there was no evidence of ankylosis, 
edema, effusion, instability, redness, heat, or abnormal 
movement, and he diagnosed the veteran with bilateral 
shoulder impingement syndrome secondary to degenerative joint 
disease, confirmed by X-rays.  He further opined that the 
shoulder conditions were not secondary or etiologically 
related to the veteran's service connected back disability.

It is clear the veteran suffers from shoulder (right and 
left) symptoms.  However, there is no competent medical 
evidence relating the bilateral shoulder disabilities with 
his service connected low back disability.  In fact, as 
detailed above, the evidence, including what the veteran 
reported, appears to link his shoulder problems to his duties 
and responsibilities as a mail carrier, rather than his low 
back.  Moreover, the VA provider expressly opined that the 
bilateral shoulder disabilities were not secondary or 
etiologically related to his back.  Thus, secondary service 
connection for a right and left shoulder disability is 
denied.  As there was no evidence of the same during service 
or within the applicable presumptive period, there is no 
other basis for direct service connection, and thus, is 
denied as well.

B.  Right elbow disability

The veteran also asserts that his reported right elbow 
disability is a result of his service connected low back 
disability.

Service medical records are negative for complaints, 
treatment, or diagnosis of right elbow problems while in 
service, or within one year of separation.
Post-service, VA progress notes since 2003 reflect that the 
veteran has been periodically treated for complaints of pain 
in his elbow.  A March 2003 progress note stated that he 
suffered from "tennis elbow," which was possibly aggravated 
by the use of his mailbag.  At a December 2003 VA 
examination, he complained of right elbow pain, and the 
provider diagnosed him with right elbow lateral 
epicondylitis, and further opined that it was not secondary 
or etiologically related to his service connected back 
disability.  A March 2004 X-ray report reflected no 
significant abnormalities of the right elbow.

After careful review of the evidence, the veteran appears to 
suffer from right elbow problems.  However, there is no 
competent medical evidence relating the elbow problems with 
his service connected low back disability.  In fact, as 
detailed above, the evidence appears to link his elbow 
problems with his duties and responsibilities as a mail 
carrier, rather than his low back.  Moreover, a VA provider 
expressly opined that the right elbow disability was not 
secondary or etiologically related to his back, and secondary 
service connection is denied.  Furthermore, as there was no 
evidence of right elbow problems or disability in service or 
within the applicable presumptive period, there is no other 
basis for service connection compensation, and direct service 
connection is denied as well.

II.  Duty to notify and assist  

In an October 2003 letter, VA essentially notified the 
veteran of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  He was not expressly 
asked to provide any evidence in his possession.  However, as 
evidence by his correspondence and evidence submitted, he 
understood the need to do so.  Moreover, the veteran has been 
afforded every opportunity to argue his claims, and the 
complete text of 38 C.F.R. § 3.159 is outlined in an August 
2004 statement of the case.

The veteran was not notified of the degree of disability and 
the effective date for any disability evaluation awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Notwithstanding, the Board finds no prejudice in proceeding 
with the issuance of a final decision because the 
preponderance of the evidence is against the veterans' claims 
for service connection, and the issues of a disability rating 
and effective date are rendered moot.  See Bernard v. Brown, 
4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's relevant VA and private treatment 
records are associated with the file; there are no 
indications that relevant records exist that have not been 
obtained.  A VA examination was conducted; its report was 
reviewed and is associated with the file as well.  38 
U.S.C.A. § 5103A(d).  VA has satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).

ORDER

Entitlement to service connection for a right shoulder 
disability, including as secondary to a service connected low 
back disability is denied.

Entitlement to service connection for a left shoulder 
disability, including as secondary to a service connected low 
back disability is denied.

Entitlement to service connection for a right elbow 
disability, including as secondary to a service connected low 
back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


